DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 4‐22 are pending.
Claims 2‐3 are canceled.
Claims 1, 14‐17, and 19‐21 are being examined (species 6)
Claims 4‐13, 18 and 22 are withdrawn from consideration.


Response to Arguments (Election/Restrictions)
Applicant’s election without traverse of Species 6 (claims 19-21) with generic claims 1 and 14-17 in the reply filed on 7/20/2020 is acknowledged.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al’44 (US8619144) in view of Shpunt (US2013/0278787).

Regarding claims 1 and 15-16, Chang et al’44 teaches a method for calibrating an image capturing sensor including at least one imaging sensor using a \\time coded\\ pattern target, the method comprising:
generating for display the \\time coded\\ pattern target on a screen, wherein the time coded pattern target comprises a pattern sequence of \\time coded\\ patterns for display in an image plane of the screen;
receiving from the image capturing sensor a sequence of images capturing the pattern sequence, each image of the sequence of images corresponding to a \\time coded\\ pattern of the pattern sequence;
(Chang et al’44, Fig. 5; “acquired images of a calibration target in different poses relative to the camera. A series of poses 502(1)-(4) are shown, as well as corresponding acquired images 504(1)-(4) as received from the camera 102. As the pose 502 changes, the camera 102 acquires one or more images”, c6:15-30; Fig. 6, s602-s606; “Camera calibration”, c1:40-50)
	Chang et al’44 does not expressly disclose but Shpunt teaches:
	A time coded pattern;
(Shpunt, Fig. 1, [0034]; Figs. 4A-4C; “time-coded pattern”, [0037-0038]; the various patterns captured by the camera 504(1)-(4) of Chang et al’44 (Fig. 5) may be captured from a series time-coded pattern of Shpunt so as for automatically calibrating a camera with variable patterns)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shpunt into the system or method of Chang et al’44 in order to automatically calibrate a camera using timed-coded patterns. The combination of Chang et al’44 and Shpunt also teaches other enhanced capabilities.
	The combination of Chang et al’44 and Shpunt further teaches:
performing an association between one or more pixels of the pattern sequence of time coded patterns and one or more captured image points of the sequence of images to generate point correspondences for at least one fixed position of the screen in space; and
(Chang et al’44, Fig. 6, s610-612, calibrate the camera based on fiducial features 114 which are represented by pixels,  c7:40-50)
calibrating the image capturing sensor based on the point correspondences.
(Chang et al’44, Figs. 1 and 5; “Camera calibration”, c1:40-50)

Regarding claim 14, the combination of Chang et al’44 and Shpunt teaches its/their respective base claim(s).
The combination further teaches the method according to claim 1, wherein
the screen is captured in different relative positions and orientations relative to the image capturing sensor and intrinsic imaging parameters of the at least one imaging sensor and/or
a position and an orientation of two or more of the at least one imaging sensor relative to each other are determined.
(Chang et al’44, Fig. 5)

Regarding claim 17, the combination of Chang et al’44 and Shpunt teaches its/their respective base claim(s).
The combination further teaches the method according to claim 1, wherein the screen comprises a flat screen display.
(Chang et al’44, Fig. 5)

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al’44 (US8619144) in view of Shpunt (US2013/0278787) and further Chang et al’23 (US2009/0027523).

Regarding claim 19, the combination of Chang et al’44 and Shpunt teaches its/their respective base claim(s).
The combination does not expressly disclose but Chang et al’23 teaches the method according to claim 1, further comprising:
performing a gamma correction comprising capturing a gamma curve of a position of the screen and correcting the gamma curve.
(Chang et al’23, Fig. 1, “both the forward (input to output) and inverse (output to input) gamma mappings for each projector 112 are determined”, [0059]; Fig. 4, s424, correcting a gamma curve, “At 424, calibration unit 124 smoothes and/or interpolates the gamma curve data points. In one embodiment, calibration unit 124 performs cubic spline fitting or a higher order polynomial fitting at 424 to create a smooth gamma curve for each color channel”, “the gamma curves are stored in gamma curves look-up table 130 in sub-frame generator 108… At 426, calibration unit 124 computes an inverse gamma curve for each of the three color channels based on the calculated forward gamma curves, and stores the inverse gamma curve data in LUT 130”, [0067]; LUT 130 stores both forward and inverse gamma curves for image corrections; Fig. 6, [0069-0070])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chang et al’23 into the modified system or method Chang et al’44 and Shpunt in order to correct gamma curves for accurate camera calibrations. The combination of Chang et al’44, Shpunt and Chang et al’23 also teaches other enhanced capabilities.

Regarding claim 20, the combination of Chang et al’44, Shpunt and Chang et al’23 teaches its/their respective base claim(s).
The combination further teaches the method according to claim 19, further comprising performing the gamma correction before generating for display the time coded pattern target.
(Chang et al’23, Fig. 1, “both the forward (input to output) and inverse (output to input) gamma mappings for each projector 112 are determined”, [0059]; Fig. 4, “At 426, calibration unit 124 computes an inverse gamma curve for each of the three color channels based on the calculated forward gamma curves, and stores the inverse gamma curve data in LUT 130”, [0067]; the inverse gamma curves stored in LUT 130 are used to correct the input image (e.g., time-coded patterns of Shpunt in Fig. 4) before the image is outputted to the projector)

Regarding claim 21, the combination of Chang et al’44, Shpunt and Chang et al’23 teaches its/their respective base claim(s).
The combination further teaches the method according to claim 19,
wherein the gamma correction includes generating for display a time sequence of homogeneous gray scale images on the screen and capturing the time sequence by the at least one imaging sensor,
wherein the gamma curve of the screen is determined and a correcting gamma curve is subsequently generated,
wherein time coded patterns of the pattern sequence that are to be represented on the screen are displayed according to the correcting gamma curve.
(Chang et al’23, Fig. 1, projector 112 => displayed image 114 => captured by camera 122 => gamma curve determination/correction (e.g., smoothing, [0067]) in calibration unit 124 => store gamma curves in LUT 130 => gamma correction on input image 102 => output to projector; Shpunt, Fig. 4, time-coded pattern as input image to the system of Chang et al’23)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/12/2021